Atkinson, Justice.
1. The action wa's originally for cancellation, injunction, and damages for cutting timber, and for an accounting, with reference thereto. By amendment it was alleged that the property had been sold under exercise of a power of sale contained in the deed of trust held by the plaintiff, but that in making the sale the trustee retained the claim for damages and is now proceeding upon the basis of the claim for damages. In these circumstances all equity features of the ease have been eliminated by amendment; and there being no other basis for jurisdiction of the writ of error by tlie Supreme Court, the *456case will be transferred to the Court of Appeals, which has jurisdiction. Brightwell v. Oglethorpe Telephone Co., 176 Ga. 65 (166 S. E. 646); Brandt v. Buckley, 151 Ga. 582 (107 S. E. 773); United States Fidelity & Guaranty Co. v. Koehler, 161 Ga. 934 (132 S. E. 64); Coats v. Casey, 162 Ga. 236 (133 S. E. 237).
No. 11701.
June 16, 1937.
William A. Ingram and Ilerschel Parham, for plaintiff in error.
Finley & Henson and Neel & Auli, contra.

Tra/nsferred to Court of Appeals.


All the Justices concur.